Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 1 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 2 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 3 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 4 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 5 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 6 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 7 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 8 of 27
Case 19-82417-CRJ11   Doc 83     Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                               Document      Page 9 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 10 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 11 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 12 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 13 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 14 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 15 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 16 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 17 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 18 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 19 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 20 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 21 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 22 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 23 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 24 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 25 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 26 of 27
Case 19-82417-CRJ11   Doc 83 Filed 01/22/20 Entered 01/22/20 14:58:04   Desc Main
                            Document    Page 27 of 27
